 



Exhibit 10.31
Century Aluminum Company
1996 Stock Incentive Plan
Implementation Guidelines
[Performance Share Awards]
(As Amended December 14, 2001)
1. PURPOSE
These guidelines (“Guidelines”) are intended to provide direction for
implementation of the Century Aluminum Company’s (the “Company”) 1996 Stock
Incentive Plan (the “Plan”) with respect to Performance Share Awards. The Plan
is intended to advance the interests of the Company by enabling Executive
Officers and other key employees of the Company and its Subsidiaries to acquire
proprietary interests in the Company, which interests, to the extent deemed
reasonably possible by the Committee, are “performance-based compensation”
within Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, through achievement by the Company of
specified future performance and earnings goals.
2. BACKGROUND AND GENERAL CONSIDERATIONS
The Company is a relatively small new entrant in a highly volatile commodity
business. Its goals are to grow and to achieve financial results that meet or
exceed those attained by its best-performing competitors. The Company began its
public existence in 1996 with several competitive disadvantages. It was small,
its principal production facilities were high cost and approximately 40 years
old, and it inherited the dual financial burdens of funding one of the nation’s
most under-funded pension plans and infusing needed capital into facilities
badly in need of the same. Faced with these goals and challenges, Management has
completed several important projects that will contribute to reaching the
Company’s goals. It has profitably divestited its non-profitable,
capital-intensive, rolling business, acquired interests in the lower-cost Mt.
Holly and Hawesville reduction plants and funded the pension plan, among other
things.
In retrospect, and looking forward, it is clear Managements’ performance goals
and objectives, and the weighting of those goals and objectives, appropriately
may vary widely in importance from time-to-time. In order for the Implementation
Guidelines to fulfill the purposes described above, then, the Goals established
by the Committee likewise might vary in importance and weighting from
time-to-time. Furthermore, in order to deal with the uncertainties of the
volatile aluminum market, these Guidelines should provide flexibility to
encourage the Company to manage through commodity cycles, not manage to them.

 



--------------------------------------------------------------------------------



 



In general, Guideline Goals (as defined below) might include some or all of the
following, or other factors determined by the Committee to be of material
importance to the growth and profitability of the Company, weighted or valued as
determined by the Committee:

  A.   Strategic performance Goals, such as completing an acquisition, disposing
of non-performing assets, achieving a strategic restructuring, competitively
securing a key resource (e.g., electrical power or alumina) or developing key
management through recruiting, training and succession planning;     B.   Cost
reductions, such as lowering cash operating costs by targeted amounts, or
meeting other operational improvement performance objectives such as
successfully completing capital expenditure programs or contributing to the
growth of the Company through research, processing or manufacturing improvements
and marketing gains; and     C.   Meeting financial performance targets that may
be the aggregate of each annual profit plan in any Plan Period or may be
expressed in terms of (i) earnings per Share, (ii) pre-tax profits (either at
the Company or business unit level), (iii) net earnings or net worth,
(iv) return on equity or assets, (v) any combination of the foregoing, or
(vi) any other standard or standards deemed appropriate by the Committee.

3. DEFINITIONS

  A.   “Award” shall be as defined in Section 5.     B.   “Award Targets”
generally shall include elements of all of the following, with the relative
weighting of each element to be as determined by the Committee; however, the
Committee retains full discretion to include fewer than all of these elements in
an Award Target:

  (1)   The achievement of one or more strategic or other Goals of the sort
described in Section 2. A.; and     (2)   The accomplishment of cost
improvements or other operational performance Goals as generally described in
Section 2. B; and     (3)   The attainment by the Company of specified financial
performance Goals as described in Section 2. C.

Page 2



--------------------------------------------------------------------------------



 



Goals set for Award Target purposes shall be guided by (but need not be the same
as) the goals and objectives for the Company as contained in and submitted to
the Board annually in Company three-year business plans.

  C.   “Board” shall mean the Board of Directors of the Company.     D.  
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company, two members or more of whom shall be “outside directors” within the
meaning of Internal Revenue Code Section 162(m).     E.   “Company” shall mean
Century Aluminum Company.     F.   “Participant” shall mean any full-time
salaried employee of the Company or a Subsidiary designated as a Participant by
the Committee.     G.   “Performance Shares” shall have the meaning set forth in
the Plan and shall entitle the grantee to receive one share of the Company’s
common stock for each Performance Share awarded.     H.   “Plan Periods” shall
mean overlapping periods of three consecutive calendar years each, the first of
which commenced January 1, 2001, and will end December 31, 2003.     I.  
“Section” shall mean a section of these Guidelines.     J.   “Subsidiary” shall
mean any corporation the voting stock of which is 50% or more is owned, directly
or indirectly, by the Company.

4. TERM
Implementation of these Guidelines shall commence with the Plan Period that
commenced as of January 1, 2001, and shall continue until such time as
terminated by the Board.
5. AWARD

  A.   Award. The Committee, on or before each May 15 during each of the Plan
Periods, shall make an award of Performance Shares to each Participant, which
award shall be communicated in writing to each Participant by the Chief
Executive Officer of the Company. Initially, Awards shall not be granted in
amounts that exceed the

Page 3



--------------------------------------------------------------------------------



 



      applicable percentages set forth below (i.e., 45% to 100%). Awards may be
increased above those amounts only at the end of a Plan Period, and then only in
the event (and to the extent) that the Committee determines the Company has
exceeded its Target or Targets. For an Award to be granted at 150% of the
applicable percentage, the Committee must determine that the Company has
exceeded every one of its Targets for the applicable Plan Period. Awards will be
issued as provided in Section 6. The Award for each Participant shall be
determined by creating a monetary award, and converting that monetary award to
Performance Share units. The monetary award shall be a percentage of such
Participant’s base salary (within the allowable range), which percentage shall
be established by the Committee at the beginning of each of the Plan Periods.
The allowable percentages are as follows:

          Participant’s Position   Range of Allowable Percentages     (of Base
Salary)
CEO; President
  45% to 100%
Executive VPs
       
All Other VPs
       
Business Unit Head
       
and Senior Staff
  15% to 45%

      The number of Performance Shares in a Participant’s Award shall be
determined by dividing the Participant’s monetary award by the average closing
price for the Company’s common stock for the month preceding the month in which
the grant is made.     B.   Award Target; Adjusted Award; Amending Target
Assumptions.

  (1)   Committee Discretion. Notwithstanding any other provision of these
Guidelines, the Committee shall have full and complete discretion to modify any
award otherwise payable hereunder in light of considerations deemed appropriate
by the Committee. This discretion shall include the right to determine that no
award should be payable.     (2)   Award Target. If the Award Targets are
achieved in their entirety within the expectations of the Committee, then
Participants shall be issued the number of shares equal to the number of
Performance Share units in Participants’ Awards initially granted as provided in
Section 5. A.

Page 4



--------------------------------------------------------------------------------



 



  (3)   Adjusted Award. If some or all of the Award Targets are exceeded, the
Committee may approve Awards in excess of the initial grants; however, the
Committee may not approve Awards at the 150% level unless all of the Award
Targets have been exceeded. If the Award Targets are not achieved in their
entirety, Awards shall be adjusted downward from the initial Awards or
eliminated entirely, at the discretion of the Committee, and Participants shall
be issued proportionally reduced number of shares, or none at all.     (4)  
Amending Award Target Assumptions. Achievement of specified financial Award
Targets under Section 3. C. may depend on the accuracy of the Company’s
forecasts of LME primary aluminum prices. In such cases, to the extent average
LME prices vary, plus or minus, by more than $50 from forecasted LME aluminum
prices in any year of a Plan Period, the Committee will have the discretion to
appropriately amend the Award Target to more accurately reflect LME aluminum
prices for such year, and the Company’s performance will be measured against
such amended Award Target.

6. ISSUANCE OF AWARDS

  A.   On or before March 15 of each calendar year (or, if required, such later
date when the annual audited financial statement of the Company are available)
the Company shall, with respect to the Plan Period that has just ended, issue to
each Participant Performance Shares in an amount equal to such Participant’s
Award or Adjusted Award.     B.   Except as provided in Section 6.C., no payment
with respect to any Award shall be made to a Participant who is not employed
full time by the Company or a Subsidiary on the 31st day of December preceding
the date of issuance provided in Section 5.A.     C.   In the event of death,
permanent disability or retirement of a Participant in any year following an
Award, the Participant or his representative or designated beneficiaries shall
be entitled to receive a portion of the amount calculated under Section 6.A.,
and payable in the year following death, permanent disability or retirement,
determined by multiplying such amount by a fraction, the numerator of which is
the number of weeks of full employment during any Plan Period and the
denominator of which is 156 for any Plan Period.

Page 5



--------------------------------------------------------------------------------



 



  D.   If an employee is selected as a Participant at any time other than the
beginning of any Plan Period, such Participant shall be entitled to receive a
portion of the amount calculated under Section 6.A. by multiplying such amount
by a fraction the numerator of which is the number of weeks that such employee
was a Participant under the plan during any Plan Period and the denominator of
which is 156. For the purposes of this Section 6.D. an employee shall be deemed
to have been a Participant under the Plan as of January 1 of the calendar year
in which such employee was first selected as a Participant if such selection
occurred on or before May 15 of such calendar year, and if such selection
occurred after May 15 of any calendar year the employee shall be deemed to have
first become a Participant on January 1 of the calendar year immediately
following the employee’s election as a Participant.

7. ADMINISTRATION

  A.   Each grant of a Performance Share shall be evidenced by an agreement
executed on behalf of the Company by an officer designated by the Compensation
Committee and accepted by the recipient. Such agreement shall state that such
award is subject to all the terms and provisions of the Plan.     B.   Full
power and authority to amend, modify, terminate, construe, interpret and
administer these Guidelines shall be vested in the Committee. Any interpretation
of these Guidelines by the Committee or any administrative act by the Committee
shall be final and binding on all Participants.

8. NON-ASSIGNABILITY
Nothing in these Guidelines shall be deemed to make rights granted pursuant
hereto assignable or transferable by a Participant except pursuant to the laws
of descent and distribution. No rights under these Guidelines may be
hypothecated or encumbered in any manner whatsoever, and creditors of
Participants shall have no right or power to obtain all or any portion of grants
made hereunder. Any attempted assignment, hypothecation or encumbrance by a
Participant shall be null and void. Each Participant may, however, designate one
or more beneficiaries under the Plan on a form to be supplied by the Secretary
of the Company.

Page 6



--------------------------------------------------------------------------------



 



Adopted by the Board on December 14, 2001.

         
 
       /s/ Craig A. Davis
 
     Craig A. Davis, Chairman    

     
          /s/ Gerald J. Kitchen
 
Gerald J. Kitchen, Secretary
   

Page 7